DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10, 14, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
Claim 9 recites the limitation "a second drive" in line 2.  However, there is insufficient antecedent basis for this limitation in the claim as no “first drive” has been established.
Claim 14 recites the limitation "a second drive" in lines 6-7.  However, there is insufficient antecedent basis for this limitation in the claim as no “first drive” has been established.
Claim 17, line 1, sets forth “A method of controlling a washing system”. However, the method seems to lack any steps, instead comprising three structures: an autonomous traveling work machine; a washing station; and a controller. It is therefore unclear if the applicant means to claim a method or an apparatus. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thallner EP 2158802 A2.

Independent Claim 1: Thallner discloses an autonomous traveling work machine (2) executing a predetermined work while traveling autonomously, comprising: 
a work machine main body (body of 2); and 
a controller (not shown, see Box A of the attached Thallner document) controlling an operation of the work machine main body so that the work machine main body is washed with a washing liquid being supplied from a washing station (4), as per claim 1.
  
Dependent Claims 2-4, 9-12: Thallner further discloses a work unit (13) executing the predetermined work, 
wherein the controller (not shown, see Box A of the attached Thallner document) operates the work unit so that the work machine main body (body of 2) is washed (the machine is autonomous and so is capable of moving the main body while the body is being washed), as per claim 2;
wherein the work unit (13) comprises: 
a work member (the blades of 13) executing the predetermined work; and 
a first drive (14) rotationally driving the work member, and the controller (not shown, see Box A of the attached Thallner document) causes the first drive to rotationally drive the work member, as per claim 3;
a spreading member (17) spreading the washing liquid on the work member (13), as per claim 4;
a second drive (14) driving the work machine main body (body of 2) to travel, 
wherein the controller (not shown, see Box A of the attached Thallner document) causes the second drive to drive the work machine main body to travel so that the work machine main body is washed (the machine is autonomous and so is capable of moving the main body while the body is being washed), as per claim 9;
wherein the controller (not shown, see Box A of the attached Thallner document) causes the second drive (14) to drive the work machine main body (body of 2) to travel so that a washing target portion of the work machine main body slides on a sliding member (“brush system”, see Box C of the attached Thallner document) being disposed on the washing station (4, the machine is autonomous and is capable of driving over the brushes while washing), as per claim 10;
wherein the washing station (4) is equipped with a water supplier (16, 18) supplying the autonomous traveling work machine (2) with the washing liquid, the autonomous traveling work machine comprising 
a water receiver (any portion of the machine that receives water from nozzle assembly 17) receiving the washing liquid from the water supplier when the autonomous traveling work machine is disposed on the washing station, as per claim 11;
wherein- 44 - the washing station (4) is equipped with a power supplier (not shown, see Box B of the attached Thallner document) supplying the autonomous traveling work machine (2) with power, the autonomous traveling work machine comprising: 
a storage battery (“energy accumulators” of Box B); and 
a charger (“electrical connection” of Box B), when the autonomous traveling work machine is disposed on the washing station, charging the storage battery with the power being supplied from the power supplier, as per claim 12.

Independent Claims 13, 17: Thallner discloses a washing system (2, 4) used by the method of controlling a washing system, as per claim 17, the system comprising: 
an autonomous traveling work machine (2) executing a predetermined work while traveling autonomously; and 
a washing station (4) comprising a water supplier (16, 18) supplying the autonomous traveling work machine with a washing liquid, and 
the autonomous traveling work machine comprises: 
a work machine main body (body of 2); and 
a controller (not shown, see Box A of the attached Thallner document) controlling an operation of the work machine main body so that the work machine main body is washed with the washing liquid, as per claims 13 and 17.  

Dependent Claims 14-16: Thallner further discloses wherein- 45 - the washing station (4) comprises a sliding member (“brush system”, see Box C of the attached Thallner document) sliding on a washing target portion of the work machine main body (body of 2), 
the autonomous traveling work machine (2) comprises a second drive (14) driving the work machine main body to travel, and 
the controller (not shown, see Box A of the attached Thallner document) causes the second drive to drive the work machine main body to travel so that the washing target portion slides on the sliding member (the machine is autonomous and is capable of driving over the brushes while washing), as per claim 14;
wherein the autonomous traveling work machine (2) comprises a water receiver (any portion of the machine that receives water from nozzle assembly 17) receiving the washing liquid from the water supplier (16, 18) when the autonomous traveling work machine is disposed on the washing station (4), as per claim 15;
wherein the washing station (4) comprises a power supplier (not shown, see Box B of the attached Thallner document) supplying the autonomous traveling work machine (2) with power, and 
the autonomous traveling work machine comprises: 
a storage battery (“energy accumulators” of Box B); and 
a charger (“electrical connection” of Box B), when the autonomous traveling work machine is disposed on the washing station, charging the storage battery with the power being supplied from the power supplier, as per claim 16.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thallner in view of Slinker US 2008/0308123 A1.

Dependent Claims 2-3: Thallner inherently discloses the subject matter of claims 2-3, namely a controller (not shown, see Box A of the attached Thallner document) that controls a work unit/member (13) that is capable of operating the work member while washing at the wash station (4).  
Additionally, Slinker explicitly discloses a work unit (101) executing the predetermined work so that the work machine main body (100) is washed (see para. [0043]), as per claim 2;
wherein the work unit (101) comprises: 
a work member (the blades of 101) executing the predetermined work; and 
a first drive (inherent to a lawn mower) rotationally driving the work member, as per claim 3.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to drive the mower blade during washing as explicitly disclosed by Slinker on the autonomous mower of Thallner in order to project and disperse the cleaning water at a higher velocity for more efficient cleaning. 

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thallner in view of Turner et al. US 2005/0091953 A1.

Dependent Claims 6-8: The device is disclosed as applied above. However, Thallner fails to disclose a lifting and lowering unit lifting and lowering the work member, 
wherein the controller operates the lifting and lowering unit so that the work machine main body is washed, as per claim 6;
wherein when the work machine main body is washed, the controller causes the lifting and lowering unit to lower the work member, as per claim 7;
wherein when the autonomous traveling work machine moves to the washing station, the controller causes the lifting and lowering unit to lift the work member, as per claim 8.
Turner discloses a similar autonomous traveling work machine (13) comprising a lifting and lowering unit lifting and lowering the work member (now shown, see para. [0015]), 
wherein the controller (102) operates the lifting and lowering unit so that the work machine main body (body of 13) is washed (because the blade height is remotely controlled, the height of the mower blade is capable of being lifted and lowered during washing), as per claim 6;
wherein when the work machine main body (body of 13) is washed, the controller (102) causes the lifting and lowering unit to lower the work member (because the blade height is remotely controlled, the height of the mower blade is capable of being lifted and lowered during washing), as per claim 7.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the blade lifting and lowering ability  of Turner to the work machine of Thallner in order to provide an adjustable height of cut. 
It can be seen then, when Thallner is provided with Turner’s remote blade height adjustability the autonomous traveling work machine (Thallner 2) moves to the washing station (Thallner 4), the controller (102) causes the lifting and lowering unit to lift the work member (as remotely controlled by a user), as per claim 8.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        September 10, 2022